Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the communication filed on 2/24/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-27 are pending.  This Action is FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “wherein the one or more fine cathode active material particles are not intercalated into the one or more graphene sheets”, which is not supported by the specification as filed.  The not recite the cathode active material particles are not intercalated into the graphene sheets.  At least Figures 1(a) and 1(b) of the present specification are not drawn to scale and do not support Applicant’s argument that the cathode active material particles are not intercalated into the graphene sheets.  See also claim 17 that recites “wherein the one or more fine cathode active material particles are not intercalated into the one or more graphene sheets”, which is not supported by the specification as filed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2010/0206363 A1.
Choi teaches a graphene sheet comprising an intercalation compound and process of preparing the same (title).  Choi teaches one or more embodiments include a graphene sheet (hybrid particulate) having excellent properties by intercalating an intercalation compound (one or more fine cathode active material particles) between unit graphene layers (one or more graphene sheets) [0007].  The intercalation 2, NiCl2, CoCl2, or the like, or combinations thereof [0028].  Example 3 teaches FeCl3 [0107-0108].  At least Figure 1 shows the intercalation compound is encapsulated by the graphene sheets and has an exterior unit graphene sheet and an interior unit graphene sheet.  The graphene sheet may have not only a single unit graphene layer, but may comprise a plurality of unit graphene layers and may have a thickness of equal to or less than 90 nm [0029].
The graphene sheet may have an irregular shape, circular shape or an oval shape [0077].  The number of unit graphene layers interposed between layers of the intercalation compound may be constant.  For example, about 1 to about 4 unit graphene layers, more specifically 1 unit graphene layer [0030].  
The graphene sheet including the intercalation compound may be prepared using liquid phase intercalation [0012], [0087] and [0088].  Choi teaches the graphene sheet may be used in batteries [0111].  See also [0090].
Choi does not explicitly teach the unit graphene layers are in an amount of 0.01% to 30% by weight based on the total weight of the unit graphene layers and the intercalation compound.  However, Choi teaches the number of unit graphene layers may be controlled by selecting the amount of the intercalation compound.  If the amount of the intercalation compound is decreased, the number of unit graphene layers interposed between the intercalation compound layers increases [0086].  Thus Choi provides motivation for one of skill to vary the amount of unit graphene layers versus the amount of the intercalation compound.  
Choi does not explicitly teach the graphene sheet has an electrical conductivity no less than 10-4 S/cm.  However, Choi teaches the graphene sheet including the 
Regarding at least claim 19, one of skill would have found a transition metal chloride selected from CuCl2 or MnCl2 obvious in view of the teaching by Choi that the intercalation compound may be a metal halide such as FeCl2, NiCl2, CoCl2, or the like, or combinations thereof [0028].  
*
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., Large-scale fabrication of graphene-wrapped FeF3 nanocrystals as cathode materials for lithium ion batteries, Nanoscale, 2013, 5, 6338-6343 in view of Choi, US 2010/0206363 A1.
Ma teaches graphene-wrapped FeF3 nanocrystals (FeF3/G) fabricated by a vapor-solid method.  The weight percentage of FeF3 in FeF3/G is about 83.7%.  The FeF3 of the FeF3/G has a rectangular rod morphology with a length from 100 nm to 500 nm and a width of about 150 nm.  The rectangular rods are well wrapped by multi-sheet graphene (page 6340).  The particles may be either ultrafine particles (about 10 nm) pulverized by cycling dispersed in the graphene matrix or slightly larger aggregated particles (about 50 nm) anchored on the graphene sheet (page 6342).  Note scheme 1 on page 6339 and the Figures of Ma.  The amount of graphene may be 12.3% (6340).
Ma does not explicitly teach the electrical conductivity of the graphene-wrapped FeF3 nanocrystals.  However, Ma teaches FeF3 as a cathode material for lithium ion batteries has been severely handicapped by low electronic conductivity.  To address xFy-carbon nanocomposites is important to improve the electronic conductivity via the carbon material (page 6338).  Ma teaches it is well known that graphene (G) has excellent electronic conductivity (page 6339).  Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Ma teaches it is well known that graphene has excellent electronic conductivity.  Furthermore, one of skill would have known that similar materials would have had similar properties.  Both Ma and the claimed invention encompass graphene-wrapped FeF3 nanocrystals (FeF3/G) having overlapping graphene amounts and FeF3 particle size.
Regarding claim 19, Ma teaches the synthesis strategy can be readily expanded to other metal oxides to synthesize MxFy/G composite cathode materials for lithium ion batteries (page 6339).  In MxFy/G, M may be represented by Co, Fe, Ni, Cu or Mn (page 6338.  See also the last paragraph in page 6342.
Ma does not explicitly teach a metal chloride, in addition to the FeF3, is wrapped in the graphene.  However, Choi teaches intercalation compounds such as metal halides are known to be contained between graphene sheet layers.  One of skill would have been motivated to use the metal chloride of Choi in the wrapped graphene of Ma because Choi teaches the metal chloride wrapped in the graphene sheets has excellent electrical conductivity.  Choi teaches metal chloride particles contained between graphene unit sheets was known in the art.  
Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.  
35 USC 112, 1st 
As noted above, the Figures of the present specification do not provide support for the limitation “wherein the one or more fine cathode active material particles are not intercalated into the one or more graphene sheets” of claim 1 and claim 19.
Applicant’s argument the active material can be structurally wrapped by the graphene material “but not necessarily intercalated between it” does not provide evidence of support for the negative limitation “wherein the one or more fine cathode active material particles are not intercalated into the one or more graphene sheets” of at least claim 1.  Applicant’s assertion “a carbon coated material would not be able to intercalated between layers of another carbon material” is not supported by evidence.  It is unclear how Applicant reaches this conclusion.  Furthermore, the claims recite the cathode material particles have a largest dimension of as little as 1 nm.  At least claim 1 does not contain any limitations regarding the dimensions of the graphene sheets.  At least claim 1 does not contain any limitations regarding carbon coated particles (coated with phenolic resin).
Note at least claims 1 and 19 require only a single graphene sheet (one or more graphene sheets) and a single fine cathode active material particle (one or more fine cathode active material particles).  
Choi 
Applicant argues it is clear in Choi that the intercalation compound, such as FeCl2, NiCl2 or CoCl2, is intercalated into the graphene sheet.  It is unclear how Applicant reaches this conclusion.  [0086] does not support Applicant’s argument.  The cited paragraph discloses graphene layers are interposed between the intercalation layers.  The cathode active material particles of Choi are the intercalation compound.  The reference does not teach or suggest the cathode active material particles are intercalated into the graphene sheets.  It is unclear what Applicant considers “the intercalation based approach of Choi”.  The arguments at the bottom of page 8 are nonsensical and not persuasive. 
Pages 9-11 of the amendment cite passages of the present specification.  However, Applicant does not provide any specific arguments as to why these sections overcome the rejection in view of Choi.  Again, the presently claimed invention does not require a carbon coating on the active material and it is unclear what Applicant considers the “intercalation bound mechanism” of Choi.
The abstract of Choi teaches the intercalation compound (cathode active material particles) are interposed between the unit graphene layers.  It is unclear how Applicant concludes Figures 1A and 1B of the present specification disclose the cathode active material particles are not intercalated into the graphene sheets but the Figures of the Choi reference do not teach the same.  Figures 1A and 1B of the present specification show the cathode active material particles are interposed between the graphene sheets.  
Ma et al.
Applicant argues the combination of Ma and Choi does not suggest the claimed invention because it is clear in Choi that the intercalation compound, such as FeCl2, NiCl2 or CoCl2, is intercalated into the graphene sheet.  It is unclear how Applicant reaches this conclusion.  The cathode active material particles of Choi are the intercalation compound.  The reference does not teach or suggest the cathode active material particles are intercalated into the graphene sheets.  
The abstract of Choi teaches the intercalation compound (cathode active material particles) are interposed between the unit graphene layers.  It is unclear how Applicant concludes Figures 1A and 1B of the present specification disclose the cathode active .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727